Order of the Supreme Court, Westchester County, dated December 18, 1967, affirmed, without costs. In our opinion, a jury review of an order of certification, pursuant to subdivision 7 of section 206 of the Mental Hygiene Law, is unavailable to a certified addict who, when brought before the court upon a petition made by someone other than himself, has voluntarily and knowingly waived his right to a hearing, admitted his addiction and consented to certification and commitment. In such a case, the addict has placed himself in the same position as a self-petitioner, who is not granted such review by the statute. Furthermore, appellant’s decision not to *811contest certification and his consent to commitment for treatment of his addiction constituted a waiver of any right he might otherwise have had to a statutory review. However, appellant is not without remedy to test the legality of his commitment, should he be advised to contest it (see Mental Hygiene Law, § 206, subd. 8). Christ, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.